DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, and 9 of U.S. Patent No. 10,420,016. Although the claims at issue are not identical, they are not patentably distinct from each other because are a broader version than the ones in patent, In re Van Ornum~ 686 F.2d 937~ 214 USPQ 761 (CCPA 1982), broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims. 

Application No. 16/065,750
U.S. Patent No. 10,420,016
1.    A method of responding to a request of a second network device by a first network device, the method comprising:


receiving, from the second network device, a request associated with data notification to a user equipment (UE) that is not in a mode in which communication of mobile terminated data is restricted;

detecting that the UE is in a non-allowed area in which a communication service is restricted; and

rejecting the request unless the data notification is for a regulatory prioritized service.
1. A method of responding to a request of a second core network function by a first core network function in a network, the method comprising: 
receiving, from the second core network function, a request related to data notification for a user equipment (UE) that is not in a mode in which communication for mobile terminated data is restricted; 

detecting that the UE is in a non-allowed area in which a communication service is restricted; 

rejecting the request and sending a message, to the second core network function, that the UE is in the non-allowed area, unless the request is for a regulatory prioritized service; and 

transmitting paging for the UE to a base station when the request is for the regulatory prioritized service, wherein the first core network function is an access and mobility management function (AMF), and the second core network function is a session management function (SMF).
2.    The method according to claim 1, further comprising: transmitting paging for the UE to a radio access network device if the data notification is for the regulatory prioritized service.
Claim 1, lines 15-end.
transmitting paging for the UE to a base station when the request is for the regulatory prioritized service
4.    The method according to claim 1, further comprising; notifying (i.e., sending message) the second network device (i.e., second core network function) that the UE is in the non-allowed area unless the data notification is for the regulatory prioritized service.
Claim 1, lines 10-13
rejecting the request and sending a message, to the second core network function, that the UE is in the non-allowed area, unless the request is for a regulatory prioritized service
5.    The method according to claim 1,wherein the regulatory prioritized service is an emergency service or a multimedia priority service (MPS).
2.    The method according to claim 1, wherein the regulatory prioritized service is an emergency service or a multimedia priority service (MPS).
6.    The method according to claim 1, 
wherein the first network device is an access and mobility management network device and the second network device is a session management network device.


Claim 1, lines 17-20
wherein the first core network function is an access and mobility management function (AMF), and the second core network function is a session management function (SMF).
7.    A first network device (i.e., core network node) for responding to a request of a second network device, comprising:

a transceiver; and a processor configured to control the transceiver, wherein the processor is configured to: 

  control the transceiver to receive, from the second network device, a request associated with data notification to a user equipment (UE) that is not in a mode in which communication of mobile terminated data is restricted;

detect that the UE is in a non-allowed area in which a communication service is restricted; and

control the transceiver to transmit rejection of the request unless the data notification is for a regulatory prioritized service.
8. A core network node configured to respond to a request of a core network function in a network, the core network node comprising: 
a transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: 
  receiving, through the transceiver and from the core network function, a request related to data notification for a user equipment (UE) that is not in a mode in which communication for mobile terminated data is restricted; 

detecting that the UE is in a non-allowed area in which a communication service is restricted; 

transmitting, through the transceiver and to the core network function, a rejection of the request and a message that the UE is in the non-allowed area, unless the request is for a regulatory prioritized service; and
 transmitting, through the transceiver, paging for the UE to a base station when the request is for the regulatory prioritized service, wherein the core network node comprises an access and mobility management function (AMF), and the core network function is a session management function (SMF). 

8.    The first network device according to claim 7, wherein the processor is configured to control the transceiver to transmit paging for the UE to a radio access network device if the data notification is for the regulatory prioritized service.
Claim 8, lines 20-22
transmitting, through the transceiver, paging for the UE to a base station when the request is for the regulatory prioritized service
10.    The first network device according to claim 7, wherein the processor is configured to control the transceiver
 to notify (i.e., message) the second network device that the UE is in the non-allowed area unless the data notification is for the regulatory prioritized service.
Claim 8, lines 17-20
transmitting, through the transceiver and to the core network function, a rejection of the request and a message that the UE is in the non-allowed area, unless the request is for a regulatory prioritized service
11.    The first network device according to claim 7, wherein the regulatory prioritized service is an emergency service or a multimedia priority service (MPS).
   9. The core network node according to claim 8, wherein the regulatory prioritized service is an emergency service or a multimedia priority service (MPS).
12.    The first network device according to claim 7, wherein the first network device is an access and mobility management network device and the second network device is a session management network device.
Claim 8, lines 23-26
wherein the core network node comprises an access and mobility management function (AMF), and the core network function is a session management function (SMF). 




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over SU et al. (US 2007/0223424) in view of SREY et al. (US 2008/0004045).
Regarding claim 1, Su discloses a method of responding to a request of a second network device by a first network device, the method comprising:
receiving, from the second network device, a request associated with data notification to a user equipment (UE) that is not in a mode in which communication of mobile terminated data is restricted (Fig. 3, step 230; p. [0035]; p. [0017]; request attempting to initiate a packet data session can come from the Internet, and are sent to the GGSN (i.e., second network device) and then send to the SGSN (i.e., first network device));
detecting that the UE is in a non-allowed area in which a communication service is restricted (Fig. 3, step 232; p. [0036]; the service determines if the mobile station associated with the request is in the restricted Hot Zone and an authorized Hot Zone mobile station; note that in the restricted Hot Zone, wireless telecommunication services is disrupted to the majority of subscribers in the restricted Hot Zone – p. [0025]); and
rejecting the request (Fig. 3, step 234 [Wingdings font/0xE0]No; p. [0036]; when the Mobile Station is unauthorized for the restricted Hot Zone, the packet data session is not established, thus the request is rejected).
But, Su does not particularly disclose rejecting the request unless the data notification is for a regulatory prioritized service.
However, Srey teaches rejecting the request unless the data notification is for a regulatory prioritized service (p. [0015], [0017], [0028]; Srey teaches “hot zones” that restrict access to most mobile stations within the particular hot zone. There may be certain exceptions which allow some mobile devices to receive wireless service within the hot zone, for example, when the mobile device is a predetermined “trusted” mobile station and/or calls originating from telephone numbers associated with a 911 operator, a police dispatcher, preset as being trustworthy (i.e., regulatory prioritized services)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Su with the teachings of Srey, since such a modification would provide exceptions to provide emergency communications with trusted devices located in the restricted zone. 
Regarding claim 5, the combination of Su and Srey disclose the method according to claim 1, Srey discloses wherein the regulatory prioritized service is an emergency service or a multimedia priority service (MPS) (p. [0015], [0017], [0028]; Srey teaches “hot zones” that restrict access to most mobile stations within the particular hot zone. There may be certain exceptions which allow some mobile devices to receive wireless service within the hot zone, for example, when the mobile device is a predetermined “trusted” mobile station and/or calls originating from telephone numbers associated with a 911 operator, a police dispatcher, preset as being trustworthy (i.e., regulatory prioritized services); note that calls associated with 911, police, etc. are associated with emergency service). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Su with the teachings of Srey, since such a modification would provide exceptions to provide emergency communications with trusted devices located in the restricted zone. 
Regarding claim 7, Su discloses a first network device (p. [0035], lines 12-end and p. [0036]; i.e., SGSN) for responding to a request of a second network device (p. [0035], lines 12-end; i.e., GGSN), comprising: a transceiver (p. [0035], lines 12-end; SGSN receives the request from the GGSN, thus a transceiver is inherent); and a processor (i.e., inherent) configured to control the transceiver, wherein the processor is configured to:
control the transceiver to receive, from the second network device, a request associated with data notification to a user equipment (UE) that is not in a mode in which communication of mobile terminated data is restricted (Fig. 3, step 230; p. [0035]; p. [0017]; request attempting to initiate a packet data session can come from the Internet, and are sent to the GGSN (i.e., second network device) and then send to the SGSN (i.e., first network device));
detect that the UE is in a non-allowed area in which a communication service is restricted (Fig. 3, step 232; p. [0036]; the service determines if the mobile station associated with the request is in the restricted Hot Zone and an authorized Hot Zone mobile station; note that in the restricted Hot Zone, wireless telecommunication services is disrupted to the majority of subscribers in the restricted Hot Zone – p. [0025]); and
control the transceiver to transmit rejection of the request (Fig. 3, step 234 [Wingdings font/0xE0]No; p. [0036]; when the Mobile Station is unauthorized for the restricted Hot Zone, the packet data session is not established, thus the request is rejected).
But, Su does not particularly disclose rejecting the request unless the data notification is for a regulatory prioritized service.
However, Srey teaches rejecting the request unless the data notification is for a regulatory prioritized service (p. [0015], [0017], [0028]; Srey teaches “hot zones” that restrict access to most mobile stations within the particular hot zone. There may be certain exceptions which allow some mobile devices to receive wireless service within the hot zone, for example, when the mobile device is a predetermined “trusted” mobile station and/or calls originating from telephone numbers associated with a 911 operator, a police dispatcher, preset as being trustworthy (i.e., regulatory prioritized services)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Su with the teachings of Srey, since such a modification would provide exceptions to provide emergency communications with trusted devices located in the restricted zone. 
Regarding claim 11, the combination of Su and Srey disclose the first network device according to claim 7, Srey discloses wherein the regulatory prioritized service is an emergency service or a multimedia priority service (MPS) (p. [0015], [0017], [0028]; Srey teaches “hot zones” that restrict access to most mobile stations within the particular hot zone. There may be certain exceptions which allow some mobile devices to receive wireless service within the hot zone, for example, when the mobile device is a predetermined “trusted” mobile station and/or calls originating from telephone numbers associated with a 911 operator, a police dispatcher, preset as being trustworthy (i.e., regulatory prioritized services); note that calls associated with 911, police, etc. are associated with emergency service). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Su with the teachings of Srey, since such a modification would provide exceptions to provide emergency communications with trusted devices located in the restricted zone.

7.	Claims 2, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over SU et al. in views of SREY et al., and ZHU et al. (US 2012/0135701).
Regarding claim 2, the combination of Su and Srey disclose the method according to claim 1, but does not particularly disclose further comprising: transmitting paging for the UE to a radio access network device if the data notification is for the regulatory prioritized service.
However, Zhu teaches transmitting paging for the UE to a radio access network device if the data notification is for the regulatory prioritized service (Fig. 5, step 504; p. [0097]; p. [0102], [0104]; while the UE is residing in home base station that does not authorize the UE (i.e., non-allowed area), when a downlink emergency service data needs to be sent to the UE, the MME is configured to use the paging optimization that initializes emergency paging to the UE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Su and Srey with the teachings Zhu, since such a modification would ensure that necessary regulatory prioritized service such as emergency communications are delivered to the intended recipients. 
Regarding claim 3, the combination of Su, Srey, and Zhu disclose the method according to claim 2, Zhu wherein the radio access network device is a base station (BS) (Fig. 5; paging is delivered via the home base station (i.e., radio access network device)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Su and Srey with the teachings Zhu, since the base station allows communications from the network to be delivered to the UEs. 
Regarding claim 8, the combination of Su, Srey, and Zhu disclose the first network device according to claim 7, but does not particularly disclose wherein the processor is configured to control the transceiver to transmit paging for the UE to a radio access network device if the data notification is for the regulatory prioritized service.
However, Zhu teaches wherein the processor is configured to control the transceiver to transmit paging for the UE to a radio access network device if the data notification is for the regulatory prioritized service (Fig. 5, step 504; p. [0097]; p. [0102], [0104]; while the UE is residing in home base station that does not authorize the UE (i.e., non-allowed area), when a downlink emergency service data needs to be sent to the UE, the MME is configured to use the paging optimization that initializes emergency paging to the UE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Su and Srey with the teachings Zhu, since such a modification would ensure that necessary regulatory prioritized service such as emergency communications are delivered to the intended recipients. 
Regarding claim 9, the combination of Su, Srey, and Zhu disclose the first network device according to claim 8, Zhu discloses wherein the radio access network device is a base station (BS) (Fig. 5; paging is delivered via the home base station (i.e., radio access network device)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Su and Srey with the teachings Zhu, since the base station allows communications from the network to be delivered to the UEs. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643